Citation Nr: 1429471	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-00 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date prior to July 11, 2011 for the grant of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran and his daughter appeared for a Travel Board hearing in May 2014 at the Providence, Rhode Island
VARO, from which this appeal comes before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case at hand arises from a July 11, 2011 claim.  Prior to that date, the Veteran's combined evaluation for his service-connected disabilities (posttraumatic stress disorder (PTSD) and sleep disturbance, and headaches) was 50 percent.  In November 2011, the RO increased the evaluation for PTSD and sleep disturbance to 70 percent, effective July 11, 2011 and resulting in a combined 80 percent evaluation, and granted entitlement to TDIU as well.  

Given that the Veteran's combined evaluation prior to July 11, 2011 was 50 percent - lower than the thresholds for schedular TDIU consideration under 38 C.F.R. § 4.16(a) - the question for the Board becomes whether TDIU was warranted on an extra-schedular basis under 38 C.F.R. § 4.16(b) prior to that date.  The Board notes that the claims file does, in fact, contain evidence from the one year prior to July 11, 2011 directly relevant to this question.  A December 2010 VA PTSD examination report indicates that the veteran had not worked in 24 years and had never worked "more than 24 to 30 hours/week due to headaches, anxiety, and irritability."  See 38 C.F.R. § 4.16(a) (addressing "marginal employment").  Significantly, a June 8, 2011 letter from a VA doctor indicates that the Veteran had presented with significant ongoing anxiety, poor concentration/attention, and panic attacks affecting his function and daily living, and he was "currently unemployable."

Notwithstanding this evidence, the Board is unable to make a determination as to whether an earlier effective date for TDIU is warranted under 38 C.F.R. § 4.16(b) in the first instance.  Under this regulation, rating boards are to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  This action has not been taken by the AOJ in this case, and the Board finds that the case should be submitted to the Director, Compensation and Pension Service, to ascertain whether an earlier effective date is warranted for the grant of entitlement to TDIU, on an extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must submit this case to the Director, Compensation and Pension service, for extra-schedular consideration for TDIU for the period prior to July 11, 2011.  The AOJ must include a full statement as to the Veteran's service-connected disabilities, education and vocational attainment, and all other factors having a bearing on his case.  Attention must be directed specifically to the December 2010 VA examination report and the VA doctor's June 2011 statement.  

2.  Then, the AOJ must readjudicate the Veteran's claim, with consideration of 38 C.F.R. § 4.16(b).  If the determination remains less than fully favorable, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



